DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Bochner on 1/27/2022.

The application has been amended as follows: 
a) In line 4 of claim 2, amend as follows:
surfaces according to claim 1, the method comprising:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a device for swinging power generation and vibration suppression by using arc-shaped wing plates with rough surfaces, comprising: a rotary swinging system, comprising a collector rise (1), two steering bearings (9) consisting of an upper steering bearing and a lower steering bearing, two nanometer material arc-shaped power generation wing plates (2), and two flexible tail plates (3); and a collector system, comprising three telescopic power generation cylinders, a waterproof electric slip ring (4), and a water proof power transmission line (10), wherein the steering bearing (9) is of an inner-outer ring structure embedded with a cylindrical roller; an inside diameter of the steering bearing (9) is equal to an outside diameter of the collector riser (1); the two steering bearings (9) are mounted on an outer wall of the collector riser (1) at an interval of a height of each of the nanometer material arc-shaped power generation wing plates (2); two first cylindrical holes are symmetrically formed in an outer wall of each of the steering bearings (9); first cylindrical rotating shafts are respectively inserted into the two first cylindrical holes of each of the steering bearings (9); one end of each of the nanometer material arc-shaped power generation wing plates (2) are mounted on the first cylindrical rotating shafts in a sleeving manner, such that the nanometer material arc-shaped power generation wing plates (2) are symmetrically mounted on two sides of the outer walls of the steering bearings (9) and concave surfaces of the nanometer material arc-shaped power generation wing plates face each other, and the convex surfaces of the nanometer material arc-shaped power generation wing plates face 
Regarding claim 2, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for swinging power generation and vibration suppression by using arc-shaped wing plates with rough surfaces, using the device for swinging power generation and vibration suppression by using the arc-shaped wing plates with the rough surfaces according to claim 1, the method comprising: rotating and extruding the nanometer material arc-shaped power generation wing plates (2) under an impact of a marine current to drive the steering bearings (9) to rotate until the nanometer material arc-shaped power generation wing plates (2) rotate to a counter flow side of the collector riser (1) when there are attack angles between the nanometer material arc-shaped power generation wing plates (2) and flow direction of a marine current; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832